                                                                                   KIRBY McINERNEY LLP
                                                             250 Park Avenue, Suite 820, New York, NY 10177
                                                                        Tel. 212.371.6600 Fax. 212.751.2540
                                                                                          WWW.KMLLP.COM




                                                             June 11, 2021
VIA ECF
Hon. LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East, Courtroom, 4H North
Brooklyn, NY 11202

       Re:     Hall v. Nassau County, No. 19 Civ. 893 (LDH)(CLP) (E.D.N.Y.)

Dear Judge Hall:

        We represent the plaintiffs (“Plaintiffs”) in the above-referenced putative class action. We
write respectfully to provide additional information pertinent to the Court’s March 24, 2021 Order
(the “Order”). In that Order, the Court requested supplemental briefing from the parties on the
issue of whether the Plaintiffs’ claims for equitable relief are moot. In their supplemental brief,
the Plaintiffs argued, inter alia, that the Defendants’ wrongful property tax assessment policies
had not ceased but were ongoing, and that, in any event, the policies at issue were capable of
repetition yet evading review. See ECF No. 48 at 2-4. Specifically, Plaintiffs noted that the
challenged assessment policies -- even if they had been fully withdrawn -- are subject to the whims
of whichever of Nassau County’s vying political factions holds power at any given time and can
easily be reinstated. See id. at 4.

       Plaintiffs’ concern is exemplified by the recent comments made by Bruce Blakeman, the
Republican candidate for the position of Nassau County Executive. Specifically, as reported in
the Great Neck Record:

       Asked why he wanted to run, Blakeman immediately cited “the botched tax
       reassessment that the county executive has implemented, it’s important that we
       have somebody who will [implement] taxation from a conservative basis. Someone
       who will do it fairly. And someone who will be transparent about the issue. It’s
       unfair, and it resulted in two-thirds of the county residents getting a massive tax
       hike. It’s a major issue and one of the reasons why I’m running is to fix the
       problem. . . .”

Exhibit A annexed hereto at 2.

        Notably, the “botched tax reassessment” that Mr. Blakeman identified as a “problem” he
intended to “fix,” is the same policy that Nassau County claims renders Plaintiffs’ claims for
injunctive relief moot. See Defendants’ Supp. Mem. of Law, ECF No. 45 at 1-5. For this reason,
Plaintiffs’ claims for injunctive relief are not moot because the challenged policies are capable of



                                   NEW YORK | CALIFORNIA
                                                                   Hon. LaShann DeArcy Hall
                                                                               June 11, 2020
                                                                                           2

repetition yet evading review, and the relief sought is necessary to protect Plaintiffs from
continuing as well as future harm.


                                                        Respectfully submitted,

                                                         /s/ Andrew M. McNeela
                                                        Andrew M. McNeela


(enclosure)

cc: Counsel of Record (via ECF)
EXHIBIT A
Curran, Blakeman Shape Campaign Messages
By Frank Rizzo - May 21, 2021


                                 County Executive Laura Curran made it official on May 11, launching her
                                 reelection campaign in front of the Theodore Roosevelt Executive and
                                 Legislative Building in Mineola.


                                 Nassau County Democratic Committee Chairman Jay Jacobs cited
                                 Republican icon Ronald Reagan’s famous line from his successful 1980
                                 presidential campaign—”Are you better off now than you were four years
                                 ago?”—to make the case for his candidate.


In her remarks, Curran stated, “After running for and serving on my school board and then the county
legislature, I saw a real problem here in Nassau County: Our elected officials were taking our trust for
granted, betraying the faith we put in them and putting themselves ahead of our taxpayers. We all
witnessed the results of a culture of corruption and we were all left footing the bill. I decided to step up
and do something about it. I wanted our county government to live up to the hardworking people who call
Nassau home. That’s why I ran and that’s how I’ve governed.”


Curran never mentioned her Republican predecessor, Ed Mangano, by name. Mangano was indicted by
the federal government in October 2016, and after a second trial was convicted of several charges,
including conspiracy to commit federal program bribery and conspiracy to obstruct justice in March 2019.
His wife Linda was also found guilty and the couple is awaiting sentencing while seeking a new trial.


Curran, then in her first year as county legislator, narrowly defeated Republican Jack Martins in 2017 to
become the first woman county executive.


In addition to anti-corruption measures related to campaign donations, the county executive also took
credit for fixing what she called the county’s financial mismanagement. She cited budget surpluses as well
as a positive bond rating, the first in 15 years, according to Curran. She also took on property valuation,
doing a reassessment after Mangano froze the rolls early in his first term.


In addition, Curran touted the county being named the safest community in America by US News & World
Report and credited the county’s law enforcement.


It was good record to run on, Curran affirmed, but COVID-19 changed everything.


“County government is where the rubber meets the road,” she said. “Our incredible workforce all took on
the task in a herculean way. This crisis didn’t create our heroes—it revealed them.”


She spoke of the various ways her administration helped first responders and local businesses, opening
testing centers and later operating vaccination clinics. She was proud that Nassau ranked first among
large counties, with about 71 percent of its adults receiving at least one dose.


Curran said she hoped that the recovery would lead to better things and not just a return to normal,
reminding her audience that she ran because “the status quo wasn’t cutting it.”“In the next four years,
we have the opportunity to invest in the long term economic sustainability and resilience of Nassau
County,” she pledged. “Let’s get thousands of people back to work while investing in Nassau’s future.
Infrastructure is at the heart of our recovery efforts—and those efforts are well underway by my
administration.”
She concluded, “I will fight to preserve and strengthen the services and quality of life the people of
Nassau deserve. With your support, we will continue to lead through it all and write Nassau County’s next
chapter together.”


Longtime Presence


Bruce Blakeman called himself a Republican with an independent streak. He was first elected to the Town
of Hempstead Town Board in 1993 and later returned, serving since 2015. From 1996-99 he was the
presiding officer of the then-new county legislature, which replaced the board of supervisors that
governed the county.
Asked why he wanted to run, Blakeman immediately cited “the botched tax reassessment that the county
executive has implemented, it’s important that we have somebody who will taxation from a conservative
basis. Someone who will do it fairly. And someone who will be transparent about the issue. It’s unfair,
and it resulted in two-thirds of the county residents getting a massive tax hike. It’s a major issue and one
of the reasons why I’m running is to fix the problem that she’s created.”


Blakeman was referring to a widely cited Newsday study that found that Curran’s reassessment had
resulted in 65 percent of homeowners seeing their school taxes rise, while 35 percent saw a drop in their
tax bills.


Asked for his platform, he replied, “Keeping taxes low is the number one priority, because people can’t
afford to live here anymore. And with the state government increasing state taxes, we on the local level
have to keep taxes down. Controlling government spending. Fixing the reassessment fiasco that was
foisted upon the taxpayers. Economic development. Job creation. Increasing the tax base—that’s one way
to keep the taxes down.”


He concluded, “So I have the experience in the public and private sectors that Laura has never had. And I
have a vision of where I want to take the county. I want the county to be a vibrant place where people
want to move to and not move out, and where businesses want to relocate to create economic prosperity.
That’s my pitch.”


“He’s full of excitement and enthusiasm. He’s experienced. He wants it. He’s working very hard,” County
Republican Chair Joseph Cairo said of his candidate, adding that people will vote on the assessment
fallout. “We’re going to have a good Republican year come this November.”


Asked for a response regarding the assessment criticism, Curran said, “When I speak to people they
understand that when there’s a problem, you have to fix it. And you understand why politicians before me
avoided it, because it’s politically difficult. But it’s right thing to do, and I’m not afraid of doing the right
thing—if it’s the right thing. Even when it’s politically difficult. And that’s something that people will
understand.”




                                                           Frank Rizzo
    Frank Rizzo is a journalist at Anton Media Group. With decades of experience in the industry, he is exceptionally equipped to
                               cover local politics, business and other topics that matter to readers.
